UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): December 31, 2013 Radioio, Inc. (Exact name of registrant as specified in charter) Nevada 000-27574 59-3350778 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 475 Park Avenue South, 4th Floor, New York, NY (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(212) 486-3364 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Section 3 – Securities and Trading Markets Item 3.02 Unregistered Sales of Equity Securities On December 31, 2013, Radioio, Inc. (the “Company”) sold an aggregate of 115,385 shares of the Company’s common stock, par value $.001 per share (“Common Stock”), to an individual investor for an aggregate purchase price of $75,000, or $0.65 per share. The Company will use the proceeds from these sales of Common Stock for working capital purposes. In connection with the issuances of shares of Common Stock described above, the Company relied on the exemption from registration for a private transaction not involving a public distribution provided by Section 4(2) of the Securities Act of 1933, as amended. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. RADIOIO, INC. January 6, 2014 By: /s/Zachary McAdoo Zachary McAdoo Chairman, President, Chief Executive Officer and Chief Financial Officer 3
